                                                 Dupes with Dates (17)
                Case: 1:17-cv-02853 Document #: 57-2 Filed: 08/14/19 Page 1 of 4 PageID #:528
Duplicate USC Claim Memorandums
Date        Location     Page Start   Page End     Number of Duplicates   Total Number of Duplicates
01/27/17    Arlington/DC 3673         3678                   2                                   17
01/27/17    Arlington/DC 5866         5871
01/27/17    Arlington/DC 4581         4586
02/02/17    Arlington/DC 5929         5935                   1
02/02/17    Arlington/DC 5979         5985
02/03/17    San Francisc5812          5820                   1
02/03/17    San Francisc5970          5978
03/09/17    El Paso      3093         3102                   1
03/09/17    El Paso      3103         3103
03/17/17    Los Angeles 3909          3915                   1
03/17/17    Los Angeles 3922          3928
03/22/17    New York     3936         3941                   1
03/22/17    New York     4016         4022
03/23/17    New York     4167         4173                   1
03/23/17    New York     5936         5942
03/27/17    New York     4252         4260                   1
03/27/17    New York     2421         2429
04/06/17    New York Cit5432          5436                   1
04/06/17    New York Cit5451          5455
04/20/17    Arlington/DC 3816         3821                   1
04/20/17    Arlington/DC 3836         3841
04/27/17    New York Cit5291          5295                   1
04/27/17    New York Cit5313          5317
05/01/17    New York Cit5307          5312                   2
05/01/17    New York Cit5378          5383
05/01/17    New York Cit5385          5390
12/18/13    Los Angeles 2356          2363                   2
12/19/13    Los Angeles 3974          3981
12/20/13    Los Angeles 5804          5811
03/22/17    New York Cit4833          4837                   1
03/22/17    New York Cit4550          4554




                                                        Page 1
                                      Apparent Dupes without Dates (9
              Case: 1:17-cv-02853 Document #: 57-2 Filed: 08/14/19 Page 2 of 4 PageID #:529
Apparent Duplicate USC Claim Memorandums
Location         Page Start Page End Number of Pages Number of Duplicates          Total Number of Duplicate
Baltimore        5372        5377                   6                 1                     91
Baltimore        5675        5680                   6
Boston           2397        2402                   6                 1
Boston           2765        2770                   6
Denver           4174        4179                   6                 1
Denver           6030        6035                   6
Detroit          4049        4055                   7                 1
Detroit          4065        4071                   7
El Paso          5637        5641                   5                 1
El Paso          5670        5674                   5
Houston          4625        4630                   6                 6
Houston          4861        4866                   6
Houston          4979        4984                   6
Houston          6005        6010                   6
Houston          6011        6016                   6
Houston          2639        2644                   6
Houston          3692        3697                   6
Houston          5846        5852                   7                 8
Houston          5902        5908                   7
Houston          5909        5915                   7
Houston          5994        6000                   7
Houston          2702        2708                   7
Houston          3758        3764                   7
Houston          3765        3771                   7
Houston          3929        3935                   7
Houston          4001        4007                   7
Houston          4952        4959                   8                 4
Houston          5986        5993                   8
Houston          3857        3864                   8
Houston          5171        5178                   8
Houston          5838        5845                   8
Los Angeles      2800        2803                   4                 3
Los Angeles      3865        3868                   4
Los Angeles      3877        3880                   4
Los Angeles      5052        5055                   4
Miami            2481        2487                   7                 1
Miami            4643        4649                   7
New York         2874        2879                   6                 9
New York         3486        3491                   6
New York         3503        3508                   6
New York         3531        3536                   6
New York         3538        3543                   6
New York         3544        3549                   6
New York         4239        4244                   6
New York         4261        4266                   6
New York         4386        4391                   6
New York         5122        5127                   6
New York         4245        4251                   7                 1
New York         4342        4348                   7
New York         4529        4536                   8                 2
New York         4537        4544                   8


                                                  Page 2
                                       Apparent Dupes without Dates (9
                Case: 1:17-cv-02853 Document #: 57-2 Filed: 08/14/19 Page 3 of 4 PageID #:530
New York        5101        5108                      8
New York City   2409        2414                      6                  13
New York City   2415        2420                      6
New York City   2759        2764                      6
New York City   4719        4724                      6
New York City   4267        4272                      6
New York City   4317        4322                      6
New York City   5001        5006                      6
New York City   5028        5033                      6
New York City   5064        5069                      6
New York City   5070        5075                      6
New York City   5943        5948                      6
New York City   2746        2751                      6
New York City   2857        2862                      6
New York City   4220        4225                      6
New York City   4122        4127                      6                   1
New York City   4103        4108                      6
New York City   3889        3895                      7                  16
New York City   4144        4150                      7
New York City   4180        4186                      7
New York City   4187        4193                      7
New York City   4392        4398                      7
New York City   4699        4705                      7
New York City   4814        4820                      7
New York City   4917        4923                      7
New York City   5007        5013                      7
New York City   5014        5020                      7
New York City   5040        5046                      7
New York City   5215        5221                      7
New York City   5958        5964                      7
New York City   2772        2778                      7
New York City   2818        2824                      7
New York City   2893        2899                      7
New York City   3415        3421                      7
New York City   4924        4930                      7                   3
New York City   4931        4937                      7
New York City   5021        5027                      7
New York City   2958        2964                      7
New York City   3403        3410                      8                   4
New York City   4362        4369                      8
New York City   4650        4657                      8
New York City   5114        5121                      8
New York City   2830        2837                      8
New York City   2513        2521                      9                   3
New York City   2909        2917                      9
New York City   4788        4796                      9
New York City   5183        5191                      9
New York City   5086        5094                      9                   1
New York City   2921        2929                      9
Newark          4545        4549                      5                   2
Newark          4576        4580                      5
Newark          5568        5572                      5
Philadelphia    2737        2742                      6                   2


                                                   Page 3
                                      Apparent Dupes without Dates (9
               Case: 1:17-cv-02853 Document #: 57-2 Filed: 08/14/19 Page 4 of 4 PageID #:531
Philadelphia   2752        2757                      6
Philadelphia   3982        3987                      6
Phoenix        5563        5567                      5                  1
Phoenix        4599        4603                      5
San Diego      5243        5251                      9                  1
San Diego      5537        5545                      9
San Diego      4437        4443                      7                  2
San Diego      2619        2625                      7
San Diego      4604        4610                      7
San Diego      4232        4238                      7                  3
San Diego      4328        4334                      7
San Diego      4854        4860                      7
San Diego      5859        5865                      7




                                                  Page 4
